
	

113 S355 IS: To require the United States Trade Representative to notify the World Trade Organization if any member of the World Trade Organization fails during 2 consecutive years to disclose subsidies under the Agreement on Subsidies and Countervailing Measures, and for other purposes.
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 355
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Merkley (for
			 himself, Mr. Enzi,
			 Mr. Schumer, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the United States Trade Representative to
		  notify the World Trade Organization if any member of the World Trade
		  Organization fails during 2 consecutive years to disclose subsidies under the
		  Agreement on Subsidies and Countervailing Measures, and for other
		  purposes.
	
	
		1.Mandatory disclosure by the
			 United States if members of the World Trade Organization fail to disclose
			 subsidies under the Agreement on Subsidies and Countervailing Measures
			(a)In
			 generalThe United States
			 Trade Representative shall—
				(1)review each
			 notification of subsidies submitted under Article 25 of the Agreement on
			 Subsidies and Countervailing Measures by a member of the World Trade
			 Organization with which the United States maintains a material and persistent
			 trade deficit;
				(2)identify any such
			 member that, for 2 consecutive years—
					(A)fails to submit
			 such a notification; or
					(B)omits information
			 or includes inaccurate information in such a notification that is material with
			 respect to the totality of the subsidies of the member; and
					(3)notify the
			 Committee on Subsidies and Countervailing Measures under such Article 25 of the
			 subsidies of a member identified under paragraph (2) not later than 180 days
			 after—
					(A)in the case of a
			 member identified under paragraph (2)(A), the date on which the second
			 notification not submitted by the member was required to be submitted;
			 or
					(B)in the case of a
			 member identified under paragraph (2)(B), the date of the submission of the
			 second notification in which the information was omitted or the inaccurate
			 information was included, as the case may be.
					(b)Agreement on
			 Subsidies and Countervailing Measures definedThe term
			 Agreement on Subsidies and Countervailing Measures means the
			 Agreement on Subsidies and Countervailing Measures referred to in section
			 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)).
			
